UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2009  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53480 CHINA WIND ENERGY INC. (Exact name of registrant as specified in its charter) Nevada None (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) No.2 Haibin Road, Binxi Developing Area Heilongjiang Province, China +86 451 56150071 (Address of principal executive offices) (ZIP Code) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section12 (g) of the Act: Common Stock, $0.0001 par value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) No þ Aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant (computed by reference to the closing price of $0.41 per share as of the last business day of the second fiscal quarter): $16,559,299 Number of common shares outstanding at October 29, 2009:51,902,250 TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 1A. Risk Factors 8 Item 1B.Unresolved Staff Comments 8 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4.Submission of Matters to a Vote of Security Holders 9 PART II Item 5.Market for Common Equity and Related Stockholder Matters 10 Item 6.Selected Financial Data 11 Item 7.Management's Discussion and Analysis or Plan of Operation 11 Item 7A.Quantitative and Qualitative Disclosures about Market Risk
